DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 contains the limitations “A thermoelectric composite comprising: a matrix comprising thermoplastic polymer particles, and electroconductive materials selected from the group consisting of a chalcogen and a chalcogenide dispersed at grain 
The language of the claims makes the required structure of the thermoelectric composite unclear. Are the thermoplastic polymer particles required to be spherical thermoplastic polymer beads or are they required to have an angular shape? Is the limitation of spherical thermoplastic polymer beads a limitation directed to the process of making the thermoelectric composite or is it a structural requirement of the final thermoelectric composite product? It is suggested that language such as “the thermoplastic polymer particles are formed by the spherical thermoplastic polymer beads” be used to clarify which requirements are part of the process of making the composite.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Cornu et al. (EP 2592667A1, see English machine translation previously provided for mapping) in view of Zhang et al. (US 2006/0118158).

Regarding claim 1, Cornu discloses a thermoelectric composite (abstract) comprising:
a matrix (polymer matrix) comprising thermoplastic polymer particles (As discussed in [45]-[46], the polymer of the matrix is a thermoplastic polymer such as PMMA, PE, PS, etc. and the polymer matrix can be in the form of particles as discussed in [57]) and electroconductive materials (thermoelectric charges) selected from the group consisting of a chalcogen and a chalcogenide ([25] and [29]) dispersed at grain boundaries between the thermoplastic polymer particles to form conductive pathways (abstract and [57]-[59], the electroconductive material and the polymer particles are mixed and shaped which will distribute the electroconductive material at boundaries between the thermoplastic polymer particles and form conductive pathways),
wherein the electroconductive materials are in direct contact with each other at the grain boundaries (as discussed in [69], the electroconductive thermoelectric materials are in direct contact with each other at the grain boundaries and form a percolating network in which the p-type or n-type thermoelectric charge particles are 
the chalcogen is selected from the group consisting of sulfur (S), selenium (Se), tellurium (Te), polonium (Po) and combinations thereof, the chalcogenide is a compound comprising a chalcogen selected from the group consisting of S, Se, Te, Po and combinations thereof ([25] and [29]), and 
the thermoelectric composite has a thermal conductivity of 0.1 to 0.5 W/m-K (See thermal conductivity of 0.36, 0.49 and 0.32 in Table 1 shown on page 7 in the original document).

	Regarding the limitations “the electroconductive materials and spherical thermoplastic polymer beads are mixed in a solvent, a mixture of the electroconductive materials and the thermoplastic polymer beads is dried to remove the solvent, the electroconductive materials are adsorbed onto a surface of the spherical thermoplastic polymer beads by using a difference in surface charge when the mixture of the electroconductive materials and the spherical thermoplastic polymer beads is dried, and powders of the dried spherical thermoplastic polymer beads, onto which the electroconductive materials adsorbed, are shaped by a hot compression, the thermoplastic polymer particles are the spherical thermoplastic polymer beads, onto which the electroconductive materials are adsorbed, changed into an angular shape by the hot compression in a range of temperatures greater than or equal to a glass transition temperature of the spherical thermoplastic polymer beads and lower than a melting temperature of the spherical thermoplastic polymer beads”, which are directed In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  
	The thermoelectric composite of Cornu is formed in substantially the same way as the instant thermoelectric composite and is formed of the same materials. Specifically, Cornu discloses that the particles of the thermoelectric electroconductive material and particles of the polymer are mixed ([57]-[58]) and shaped using a hot pressing method ([59]-[60], [69]) at a temperature greater than the glass transition temperature of the polymer matrix and less than the melting temperature of the polymer matrix in order to obtain a hybrid composite thermoelectric material ([60]-[61]). Cornu discloses hot pressing at a temperature of between 50 and 300 ° C, preferably between 100 ° C and 200 ° C ([62]) and a pressure P is between 10 MPa and 1 GPa, preferably between 100 MPa and 500 MPa ([64]) for between 1 minute and 1 hour, preferably between 5 minutes and 30 minutes ([65]). Cornu further discloses that the electroconductive material and particles of the polymer are mixed using a vibrating table 
The process of mixing and hot pressing disclosed in Cornu is substantially the same process used in the instant specification and claimed and the materials of Cornu are the same as the materials used in the instant specification and claimed. Based on the disclosure of Cornu, the Examiner has a reasonable expectation that the structure of the thermoelectric composite of Cornu will be the same as the structure of the thermoelectric composite produced by the claimed process. Therefore, since the thermoelectric composite disclosed by Cornu has the same structure as the thermoelectric composite claimed, the claim is unpatentable even though the thermoelectric composite of Cornu was made by a different process.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
	
Cornu additionally discloses that the electroconductive materials (thermoelectric charges) can be nanoparticles (see particle diameter as low as 50nm in [42]), but Cornu does not explicitly disclose that the electroconductive materials are a nanowire or a nanorod and an average length of the electroconductive materials is smaller than an average size of the thermoplastic polymer particles.

	Zhang discloses a thermoelectric composite (abstract) comprising an electrically insulating matrix material that can be an insulating polymer ([138]) and a nanostructured electrically conducting network around the matrix particles ([11]-[12], [116]), wherein the nanostructured electrically conducting network is formed of semiconducting bismuth 

	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use nanowires as the electroconductive materials in the device of Cornu, wherein an average length of the electroconductive materials is smaller than an average size of the thermoplastic polymer particles, because using the semiconductor nanowires taught by Zhang results in quantum size effects within the nanostructured network which can advantageously modify the bulk thermoelectric properties of the semiconductor component and optimize the value of ZT in the thermoelectric composite (Zhang, abstract, [8], [11], [40], [46]-[49] and [146]). 


Regarding claim 2, modified Cornu discloses all of the claim limitations as set forth above. Cornu additionally discloses the electroconductive materials and particles of the thermoplastic polymer are in a volume ratio of 10-99% ([41]), but Cornu does not disclose the specifically claimed volume ratio range of 1:3-1:30. However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


Cornu does not explicitly disclose that the average size of the thermoplastic polymer particles is 100 nm to 100 µm.
While Cornu does not explicitly disclose the specific average size of the thermoplastic particles, it would have been obvious to one of ordinary skill in the art at the time of the invention to change the average size of the thermoplastic particles since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Additionally, it would have been within the skill level of one having ordinary skill in the art at the time the invention was filed to choose a suitable particle size for the thermoplastic particles in order to obtain the desired volume ratio and material distribution in the thermoelectric composite.   
uSbvTew, wherein w=60 and u+v=40, which allows for many formulas that meet the claim limitations including Bi20Sb20Te60, which simplifies to BiSbTe3, wherein x=1 in the claimed formula. Additionally, the formula in [29] of Bi8Sb32Te60 simplifies to Bi0.4Sb1.6Te3, wherein x=0.4 in the claimed formula).

Response to Arguments
Applicant's arguments filed 9/10/2020 have been fully considered but they are not persuasive.
Applicant argues that Cornu does not disclose a thermoelectric composite in which "the electroconductive materials and spherical thermoplastic polymer beads are mixed in a solvent, a mixture of the electroconductive materials and the thermoplastic polymer beads is dried to remove the solvent, the Docket No.: 50082/JSP-1610-02USelectroconductive materials are adsorbed onto a surface of the spherical thermoplastic polymer beads by using a difference in surface charge when the mixture of the electroconductive materials and the spherical thermoplastic polymer beads is dried, and powders of the dried spherical thermoplastic polymer beads, onto which the electroconductive materials adsorbed, are shaped by a hot compression," and "the thermoplastic polymer particles are in contact with each other to form the grain boundaries”, as claimed by claim 1. 


Second, regarding the limitations “the electroconductive materials and spherical thermoplastic polymer beads are mixed in a solvent, a mixture of the electroconductive materials and the thermoplastic polymer beads is dried to remove the solvent, the electroconductive materials are adsorbed onto a surface of the spherical thermoplastic polymer beads by using a difference in surface charge when the mixture of the electroconductive materials and the spherical thermoplastic polymer beads is dried, and powders of the dried spherical thermoplastic polymer beads, onto which the electroconductive materials adsorbed, are shaped by a hot compression, the thermoplastic polymer particles are the spherical thermoplastic polymer beads, onto which the electroconductive materials are adsorbed, changed into an angular shape by the hot compression in a range of temperatures greater than or equal to a glass transition temperature of the spherical thermoplastic polymer beads and lower than a melting temperature of the spherical thermoplastic polymer beads”, which are directed to a method of making said thermoelectric composite it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 
	The thermoelectric composite of Cornu is formed in substantially the same way as the instant thermoelectric composite and is formed of the same materials. Specifically, Cornu discloses that the particles of the thermoelectric electroconductive material and particles of the polymer are mixed ([57]-[58]) and shaped using a hot pressing method ([59]-[60], [69]) at a temperature greater than the glass transition temperature of the polymer matrix and less than the melting temperature of the polymer matrix in order to obtain a hybrid composite thermoelectric material ([60]-[61]). Cornu discloses hot pressing at a temperature of between 50 and 300 ° C, preferably between 100 ° C and 200 ° C ([62]) and a pressure P is between 10 MPa and 1 GPa, preferably between 100 MPa and 500 MPa ([64]) for between 1 minute and 1 hour, preferably between 5 minutes and 30 minutes ([65]). Cornu further discloses that the electroconductive material and particles of the polymer are mixed using a vibrating table to homogenize the mixture ([58]) and that the shaping of the mixture can be carried out according to different techniques such as coating, calendering or hot pressing ([59]). 
The process of mixing and hot pressing disclosed in Cornu is substantially the same process used in the instant specification and claimed and the materials of Cornu are the same as the materials used in the instant specification and claimed. Based on the disclosure of Cornu, the Examiner has a reasonable expectation that the structure of the thermoelectric composite of Cornu will be the same as the structure of the thermoelectric composite produced by the claimed process. Therefore, since the In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
As discussed in MPEP 2113: "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). 
In this case, applicant has not provided any evidence that the claimed and prior art products have an unobvious structural difference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234.  The examiner can normally be reached on Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726